DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 08/24/2021.
Claims 1-7, 9-15, 17 and 20 are currently amended. 
Claims 8, and 16 are cancelled. 
Claims 1-7, 9-15, 17-20 are pending in this application.

Response to Arguments
Regarding the 101 arguments. 

Examiner’s response will be in Bold below.  
Applicant’s 101 argument  begins on page 19 of the response.  

Before the instant invention, merchant loyalty point programs (e.g., credit card reward points) and gaming systems with game point programs were separate computer-based closed reward systems. Closed reward systems, by their nature, serve only members of that service. For example, a credit card loyalty system is dedicated to existing credit card members, while a game point program is dedicated to serving existing game members. However, rooted in this computer technology, these closed systems are without a technological solution to serve a consumer who is a member of both of these closed reward systems. More specifically, a technological solution does not exist, as at least partially evidenced by a lack of a prior art rejection, to allow two closed reward systems to capture value in a first closed system and convert it into value in a second closed system, and vice-versa. 
In the instant application, a plurality of discrete microservices form a unique platform to provide a technical solution to connect these systems. As described in original specification (¶ 33), the game currency platform may comprise a service system comprising microservices which perform the functions of service system and/or game currency platform. The microservices comprised in the service system may be a currency conversion system, a purchase settlement system, a point transfer system, and/or a point trading system. In various embodiments, the standard game point may be redeemable with any business system integrated with game currency platform, and/or for reward points associated with a business system.

Examiner respectfully disagrees.  Applicant is arguing an improvement to the abstract idea (i.e. fundamental economic practice) as a technological improvement.  Merchant points and game points are themselves not rooted in computer technology, as they represent currencies and customer loyalty incentives which themselves are abstract.    
	Applicant further argues that the plurality of discrete microserves for a unique platform to provide a technical solution.  Examiner respectfully disagrees.  The mircoservices including the “service system may be a currency conversion system, a purchase settlement system, a point transfer system, and/or a point trading system,” appear to be software modules which perform either abstract functions or generic computer functions.   

In addition, as described in the original specification (¶ 75) the systems and processes discussed herein improve the functioning of the computer. For example, a consumer may exchange reward points and/or game merchant points for standard game points, and vice versa, thereby  maximizing the value of the various points received by the consumer. Additionally, the game currency platform provides a single location at which multiple game merchant systems and/or business systems may integrate, and through which information may be transmitted, allows much more efficient processing in exchanging, transferring, and redeeming points that serve as virtual currency for one or more entities (e.g., businesses, game merchants, or the like). By creating a standard game point, one currency may be redeemable with all game merchant systems (or business systems) integrated with a game currency platform. In addition, as described in the original specification (¶ 75), the microservices in service system provide discrete services and functions, and therefore, if something goes wrong, addressing the issue can 
In addition, the claims include details regarding how discrete (non-generic) microservices aid the method and/or the computer to the perform the method. For example, the claims include a series of specific microservices each claiming discrete functions. More specifically, the claims positively claim "wherein the plurality of microservices (point transfer microservice, currency conversion microservice, point trading microservice, and purchase settlement microservice) each provide discrete services and functions enabling errors to be identified and fixed without affecting the other microservices". By creating a game currency exchange platform of separate and discrete microservices, the instant application provides a technical improvement to the exchange system (computer system itself).

Examiner respectfully disagrees.  
First,  regarding for exchanging reward points and/or game merchant points for standard game points, and vice versa, are improvements to the abstract idea and cannot integrate themselves into a practical application or provide significantly more.  “[M]ore efficient processing in exchanging, transferring, and redeeming points that serve as virtual currency for one or more entities” is also an improvement to the abstract idea.  
Second, applicant’s argument that “the microservices in service system provide discrete services and functions, and therefore, if something goes wrong, addressing the issue can be more efficient as the appropriate microservice may be easily identified and adjusted without affecting the other microservices.”  Also, appear to be abstract as the microservices themselves appear to be software that performs the abstract idea.  The ability to address an issue if something goes wrong is described at high level of generality and are be based on the use of several different software modules, which is not an improvement to technology, but instead mere instructions to apply the exception on a computer.  

For the reasons stated above applicant arguments regarding 35 U.S.C. § 101 are unpersuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7, 9-15, 17-20 are either directed to a system, method or product, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product claim 9 and system claim 17.  Claim 1 recites the limitations of:
A method comprising:
registering, by at least one computing device associated with a game currency platform, a game merchant system and a business merchant system with the game currency platform to allow the game currency platform to access a plurality of reward point types via a respective application programming interface (API);
associating, by the at least one computing device, an electronic consumer profile associated with the business merchant system with an electronic game user profile associated with the game merchant system based at least in part on a unique identifier associated with a user, the user being associated with both the electronic consumer profile and the electronic game user profile;
receiving, by a point transfer microservice, a first reward point type of the plurality of reward point types from at least one of the game merchant system or the business merchant system, the plurality of reward point types representing a reward point value;
determining, by a currency conversion microservice, a first standard reward point value conversion rate between the first reward point type and a first standard reward point type;
converting, a point trading microservice, the first reward point type into the standard reward point type based on the first standard reward point value conversion rate;
storing, the point transfer microservice, the converted version of the first reward point type in a database associated with the game currency platform;
receiving, the point trading microservice, a request from the electronic consumer profile using the respective API) over a network to exchange a first reward point amount for the first standard reward point amount of the first standard reward point type, wherein the first reward point amount is associated with of the business merchant system;
authenticating, by an authentication server, the user associated with the electronic consumer profile using one or more credentials in the request;
retrieving, the point trading microservice, the first reward point amount from the electronic consumer profile;
calculating, the point trading microservice, the first standard reward point amount of the first standard point type equal to the first reward point amount based on the first standard reward point value conversion rate;
generating, the point trading microservice, the first standard reward point amount in response to the calculating of the first standard reward point amount;
populating, the point trading microservice, the electronic game user profile associated with the electronic consumer profile with the first standard reward point amount;
storing, the point trading microservice, in the database, the first standard reward point amount in the electronic game user profile associated with the electronic consumer profile.
receiving, a purchase settlement microservice, a transaction request for a transaction to exchange the first standard reward point amount for an item from a first game merchant; and 
authorizing, the purchase settlement microservice, the transaction request for the transaction
wherein the point transfer microservice, currency conversion microservice, point trading microservice, and purchase settlement microservice each provide discrete services and functions enabling errors to be identified and fixed without affecting the other microservices.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and as a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 1, 9 and 17 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite least one computing device, an authentication server, an application programming interface (API)  (Claim 1) a processor, an application programming interface (API) and an “article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations comprising” and dedicated computerized system (claim 9) or a processor associated with a game currency platform wherein the game currency platform comprises a plurality of microservices, a tangible, non-transitory memory configured to communicate with the processor, and the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising, and an application programming interface (API)  “(Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor 
Furthermore, steps of receiving, by a point transfer microservice, a first reward point type of the plurality of reward point types from at least one of the game merchant system or the business merchant system, the plurality of reward point types representing a reward point value; storing, the point transfer microservice, the converted version of the first reward point type in a database associated with the game currency platform; retrieving, the point trading microservice, the first reward point amount from the electronic consumer profile; and storing, the point trading microservice, in the database, the first standard reward point amount in the electronic game user profile associated with the electronic consumer profile. are extra solution activity and applying a computer to perform a generic computer functions of retrieving and storing data. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to 
The claim is not patent eligible. Steps such as receiving, storing and converting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 10-15, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 10-15, and 18-20 are directed to an abstract idea.  Thus, 1-7, 9-15, 17-20 are not patent-eligible.


Prior Art Rejection 
After further search and consideration the prior art rejection was withdrawn on final action dated 04/05/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693